Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-18 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CA3053303, filed on August 28, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/04/2020 and 02/17/2021 have been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wiring channel having an opening on an inner face of said structural layer, said opening extending at least partially along said wiring channel” in claim 1, lines 20-22; and “said opening extends completely along said wiring channel” in claim 9, lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the term “substantially” in lines 2 and 4. However, it is unclear to the examiner what constitutes as “substantially 45 degrees” and “oriented substantially perpendicularly”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Campus (US 7,958,831 B2), in view of Pailler et al. (EP 2033869 A1, provided with translation).
Regarding claim 1, Campus teaches (Fig. 1-8): A side wall (Fig. 1) for a rail vehicle body (Col. 3, lines 27-30), the side wall comprising: an outer skin (10); an insulating layer (insulating material 130 in cells 34-39 and 50-54) adjacent an inner face of said outer skin (10)(Fig. 1-2), said insulating layer (130) being operative to provide at least one of a thermal insulation and an acoustical insulation (col. 2, lines 32-34); a structural layer (framework 1) adjacent an inner face of said insulating layer (130)(Fig. 3), said structural layer (1) having: a longitudinally aligned top door frame member (80); vertically aligned left and right door frame members (82) each depending from a different end of said top door frame member (80)(Fig. 1), thereby defining a door opening (9); a longitudinal top structural member (annotated Fig. 3 below) proximate said top door frame member (80)(Fig. 1 and 3); a plurality of diagonal structural members (26-29) oriented at an angle comprised between 1 degree and 89 degrees from said top door frame member (80)(Fig. 1 and 3), said plurality of diagonal structural members (26-29) defining a lattice structure having a plurality of openings (34-39)(Fig. 3) there in between, at least one of said plurality of diagonal structural members (26-29) being connected to said longitudinal top structural member (annotated Fig. 3 below) and defining a wiring channel (conduit formed by ribs 23, 26, 27, 28, 29) for routing electrical wiring (col. 5, lines 28-33), said wiring channel (conduit) extending downwardly and diagonally from said top structural member (annotated Fig. 3 below) to an intermediate position (23) between said top structural member and a bottom portion of said structural layer (1)(Fig. 1), said wiring channel (23, 26, 27, 28, 29) having an opening (34-39) on an inner face of said structural layer (1), said opening (34-39) extending at least partially along said wiring channel (23, 26, 27, 28, and 29); a window (15) covering at least a portion of one of said plurality of diagonal structural members (26-29); and a finishing layer (inner covering wall 120) adjacent an inner face of said structural layer (1)(Fig. 3), said finishing layer (120) completely overlapping said wiring channel (23, 26, 27, 28, 29) so as to close said opening of said wiring channel (col. 5, lines 24-27), said finishing layer (120) being removably attached to said structural layer (1) so as to provide access to at least a portion of said wiring channel (23, 26, 27, 28, 29). 
Campus does not explicitly teach that the wiring channel has an opening on an inner face of said structural layer, said opening extending at least partially along said wiring channel; 
However, Pailler teaches (Fig. 1): a wiring channel (56) has an opening (58) on an inner face of said structural layer (multifunction structure 5), said opening (58) extending at least partially along said wiring channel (56)(para. 0061). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Campus to include an opening on the wiring channel that extends at least partially along the wiring channel, as taught by Pailler, for “routing electrical and/or pneumatic cables along the wall” (Para. 0061, lines 429-430) while also allowing the cables to be accessible to a maintenance specialist or an electrician. 
Regarding claim 2, Campus and Pailler teach the elements of claim 1, as stated above. Campus further teaches (Fig. 1-8): said structural layer (1) further comprises a longitudinal bottom structural member (annotated Fig. 3 below), said diagonal structural members (26-29) extending from said top structural member to said bottom structural member (annotated Fig. 3 below). 
Regarding claim 3, Campus and Pailler teach the elements of claim 1, as stated above. Campus further teaches (Fig. 1-8): a first one (29) of said plurality of diagonal structural members (26-29) is oriented at substantially 45 degrees from said top door frame member (80)(Fig. 1 and 3), and wherein a second one (28) of said plurality of diagonal structural members (26-29) is oriented substantially perpendicularly to said first one (29) of said plurality of structural members.
Regarding claim 4, Campus and Pailler teach the elements of claim 3, as stated above. Campus further teaches (Fig. 1-8): said first one (29) and said second one (28) of said plurality of diagonal structural members (26-29) are located intermediate said left door frame member (82) and a vertical left corner member located at a left extremity (6) of said structural layer (1). 
Regarding claim 5, Campus and Pailler teach the elements of claim 1, as stated above. Campus further teaches (Fig. 1-8): said structural layer (1) comprises webs (48) between at least two of said plurality of diagonal structural members (26-29)(Fig. 5). 
Regarding claim 6, Campus and Pailler teach the elements of claim 1, as stated above. Campus further teaches (Fig. 1-8): said structural layer (1) further comprises a ventilation for routing air to said window (col. 5, lines 28-33).
Regarding claim 8, Campus and Pailler teach the elements of claim 6, as stated above. Campus further teaches (Fig. 1-8): said ventilation channel (col. 5, lines 28-33) coincide with one of said plurality of diagonal structural members (23 and 26-29) equipped with a vent (col. 10, lines 8-11)) for delivering air to said window (15).
Regarding claim 9, Campus and Pailler teach the elements of claim 1, as stated above. Campus does not explicitly teach that said opening of the wiring channel extends completely along said wiring channel. 
However, Pailler further teaches (Fig. 1): an opening (58) of the wiring channel (56) extends completely along said wiring channel (56) (para. 0061).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Campus to include an opening on the wiring channel that extends completely along the wiring channel, as taught by Pailler, for “routing electrical and/or pneumatic cables along the wall” (Para. 0061, lines 429-430) while also allowing the cables to be accessible to a maintenance specialist or an electrician. 
Regarding claim 10, Campus and Pailler teach the elements of claim 1, as stated above. Campus further teaches (Fig. 1-8): said wiring channel (conduit formed by ribs 23, 26, 27, 28, 29) extends within said longitudinal top structural member (annotated Fig. 3 below). 
Regarding claim 11, Campus and Pailler teach the elements of claim 1, as stated above. Campus further teaches (Fig. 1-8): at least one other of said plurality of diagonal structural members (26-29) is connected to one of said top door frame member (annotated Fig. 3 below), said left door frame member (82) and said right door frame member (82) (Fig. 1 and 3). 
Regarding claim 12, Campus and Pailler teach the elements of claim 1, as stated above. Campus further teaches (Fig. 1-8): said structural layer (1) is made of at least one of folded sheet metal, thermoset composite material containing fibers and resin, and an additively manufactured material (col. 2, liens 42-48). 
Regarding claim 13, Campus and Pailler teach the elements of claim 1, as stated above. Campus further teaches (Fig. 1-8): said window (15) overlaps at least one of said diagonal structural members (Fig. 1).
Regarding claim 14, Campus and Pailler teach the elements of claim 13, as stated above. Campus further teaches (Fig. 1-8): said window (15) stretches from said left door frame member (82) to a vertical left corner member (6) located at a left extremity of said structural layer (1)(Fig. 1). 
Regarding claim 15, Campus and Pailler teach the elements of claim 1, as stated above. Campus does not explicitly teach that said structural layer comprises mounting points for a seat, said seat being attached to said mounting points through said finishing layer.
However, Pailler teaches (Fig. 1): a structural layer (5) comprises mounting points for a seat (10), said seat (10) being attached to said mounting points (16) through a finishing layer (inner wall 61).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Campus to include mounting points through the finishing layer for attaching a seat, as taught by Pailler, to “make it possible to clear a free space facilitating access and the passage of cleaning devices during maintenance and upkeep operations of the vehicle” (para. 0026, lines 229-231). 
Regarding claim 16, Campus and Pailler teach the elements of claim 1, as stated above. Campus further teaches (Fig. 1-8): said insulating layer (130) is bonded to said structural layer (1)(Fig. 3). 
Regarding claim 17, Campus and Pailler teach the elements of claim 1, as stated above. Campus further teaches (Fig. 1-8): said outer skin (120) is bonded to said insulating layer (130)(Fig. 3). 
Regarding claim 18, Campus and Pailler teach the elements of claim 1, as stated above. Campus further teaches (Fig. 1-8): A rail vehicle for passengers (col. 1, lines 15-16), the rail vehicle comprising: a body (col. 1, lines 22-26), the body having: a passenger floor (col. 1, lines 15-25); two side walls as claimed in claim 1 (see claim 1 rejection above), each side wall being located on a different longitudinal side of the underframe (col. 1, lines 15-25); two end walls (col. 1, lines 15-25), each end wall being located at a different end of said underframe (col. 1, lines 15-25); a roof connected to an upper portion of said two side walls and of said two end walls (col. 1, lines 15-25).  
While campus does not explicitly teach an underframe, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Campus to include an underframe, as an underframe is a conventionally accepted structure to support a passenger floor of a passenger vehicle.  
While Campus does not explicitly teach two bogies supporting the body and located at a different end of said body, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Campus to include two bogies at each end of the vehicle body, as bogies are conventionally accepted structures for supporting a body of a rail vehicle on a rail. 



    PNG
    media_image1.png
    630
    490
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, the prior art fails to teach that said ventilation channel is at least partially open on an inner face of said structural layer, said finishing layer completely overlapping said ventilation channel so as to close said ventilation channel. While Campus teaches (Fig. 1-8): a structural layer (1) comprising a ventilation (conduit formed by ribs 23, 26, 27, 28, and 29) for routing air (col. 5, lines 28-33), and a finishing layer (120) completely overlapping said ventilation channel (Fig. 3), the examiner finds no obvious reason to modify the ventilation channel to be at least partially open on an inner face of the structural layer. Such a modification would require improper hindsight reasoning. 
While another reference Pailler teaches (Fig. 1): a ventilation channel (9) that is at least partially open (with opening 53) on an inner face of a structural layer (5)(para. 0039, lines 309-310; para. 0044, lines 338-340), it would not be obvious to modify Campus’s ventilation channel in the X-shaped rib structure (23, 26, 27, 28, and 29) to have a partial opening on the inner face of the structural layer like that of Pailler. Such a modification would require improper hindsight reasoning and a redesign of Campus’s rib structure to include a trunking (15) with an opening (53). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20050044712-A1: Teaches a sidewall panel with air duct 18 connectable to an environmental control system (ECS) of a mobile platform; the duct 18 can be used for purposes other than the passage of conditioned air; for example, the duct 18 can be used as utility raceway for passing such things as electrical wiring, optical fibers, plumbing pipes, to reduce weight of the interior panel 10 and/or to increase sonic or thermal insulation performance of the interior panel 10. 
US-20090126600-A1: Teaches a railway vehicle with two side walls, two end walls, a roof, two bogies at two ends supporting an underframe and a floor; the interior skin 320 may possess surface features, such as corrugations; these surface features could introduce air between, e.g., the sidewall interior surface and the insulating material, the air pockets may be filled with any one of several blown foam materials known to one of ordinary skill in the art.
EP-838384-A1: Teaches the body has frame constructions (10,20,21,22) each with upper and lower longitudinal struts (11a-c,12a-c), which are connected by inclined filler bars (15,16,15',16'); the filler bars are positioned in pairs, with longitudinal axis, which cross in an X-shape between the struts. 
RU-2286271-C1: Teaches an additional duct 32 is integrated in the wall panel 31 of the compartment, communicated at one end with the corresponding outlet pipe 8 of the central duct 7 and the other with a ventilation hole protected by a grill 33 in the compartment wall. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617